Los hechos están expresados en la opinión.
El Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
La denuncia, base de este proceso dice así:
“Yo, Nicolás Cuevas, vecino de Aguada, calle'de la Paz, núnu 32, de 40 años, formulo denuncia contra Vicente Varela y Federico Varela por delito de acometimiento, art. 232 C. P., cometido de la manera siguiente: Que en octubre 28, 1916, y hora 10:30 A. M., frente a la plaza pública de Aguada, P. R., del Distrito Judicial Municipal de Aguadilla, P. R., los' referidos acusados allí entonces, voluntaria, maliciosa e ilegalmente, me acometieron: el primero con un puñal en la ínano y el segundo con dos piedras 'que cogía para *395tirarme y en sus actitudes amenazantes trataron de agredirme, lo que no pudieron efectuar a intervención de la misma mujer de Vicente Varela que se interpuso entre ambos. Siendo este hecho contrario a la ley para tal caso hecha y prevista, lo denuncio a los efectos de justicia, siendo testigos Pedro Ferrer y Ramón Ferrer, barrio de Gua-nábano. (Firmado) Nicolás Cuevas. Denunciante. Jurada ante mí hoy 30 de octubre de 1916. (Firmado) Joaquín Ríos. Secretario de la Corte de Paz de Aguada.”
El acusado fué juzgado y condenado por la Corte Municipal de Aguadilla, como autor de un delito de acometimiento con circunstancias agravantes, a pagar cincuenta dólares de multa y en su defecto a sufrir un día de cárcel por cada dólar que dejare de satisfacer. No conforme con esa sentencia, apeló para ante la corte de distrito, y celebrado un nuevo juicio, la corte lo declaró culpable y lo condenó a sufrir la pena de un año y medio de cárcel. El acusado recurrió en-tonces para ante este tribunal, señalando como errores co-metidos por la corte de distrito, 1, el haberlo condenado por acometimiento con circunstancias agravantes, cuando sólo fué acusado de acometimiento; 2, el haber apreciado la prueba erróneamente, y 3, el haber sido demasiado severa en la apli-cación de la pena.
1. El encabezamiento de la denuncia, en verdad, sólo habla de acometimiento y hace referencia a un precepto del Código Penal que fué sustituido por una ley de la Asamblea Legis-lativa. Pero si bien esto es así, el verdadero hecho que se imputa al acusado consta claramente descrito en el cuerpo de la denuncia y es constitutivo de un delito de acometimiento con circunstancias agravantes, de acuerdo con la ley vigente. Y eso basta.
“No importa que el Pisca],” dijo esta Corte Suprema, “ha-ya calificado erróneamente los hechos del delito de falsa repre-sentación e impostura, pues aquéllos son los que determinan el delito cometido y no la calificación del Fiscal. La acusa-ción no es por ello fatalmente defectuosa siempre que los actos constitutivos del delito estén alegados suficientemente, *396como en el presente caso. El error en la calificación no la vicia de nulidad.” El Pueblo v. González, 17 D. P. R. 1186, 1188.
“La circunstancia de que el denunciante calificara errónea-mente los lieclios expresados en la denuncia, como constitu-tivos de un delito determinado”- — también dijo ésta corte— “no es obstáculo alguno para que, si de los hechos expuestos se dedujere la comisión de un delito de la competencia de la corte municipal, proceda ésta a celebrar el juicio y a condenar al acusado por el delito realmente cometido.” El Pueblo v. Sánchez, 16 D. P. R. 718.
Y en el caso de El Pueblo v. Zambrana, 18 D. P. R. 758, expresó: “Lo que determina la naturaleza del delito impu-tado en una denuncia, no es el nombre que se le da en la misma, sino los hechos alegados en ella.” Véanse también los casos de El Pueblo v. Colón, 15 D. P. R. 84, y El Pueblo v. Vilches et al., 12 D. P. R. 195.
2. La prueba resultó contradictoria, pues mientras los tes-tigos de cargo aseguran que el acusado fué a la casa del per-judicado a provocarlo, y algún tiempo después, al encontrarlo en la calle, le acometió con un puñal; los de descargo dicen que fué el denunciante el que trató de acometer con un revólver al acusado. El conflicto se resolvió por la corte de distrito en contra del acusado, y como éste no ha demostrado que la corte actuara movida por pasión, prejuicio o parcialidad, o que cometiera algún error manifiesto, no cabe alterar su decisión.
3. Como hemos visto, el acusado fué condenado por la corte municipal a cincuenta pesos de multa, y a un año y medio de cárcel por la corte de distrito. La apreciación del juez municipal no obliga al de distrito. Este aprecia los hechos a virtud de un nuevo juicio y actúa como si se tratara de una causa que fuera por primera vez ante él. La pena de año y medio de cárcel está dentro de los límites fijados por la ley, y no habiéndose demostrado la existencia de ninguna circuns-tancia por virtud de la cual debiera considerarse excesiva di*397cha pena, 110 cabe modificar la sentencia recurrida que debe, por el contrario, confirmarse en todos sus extremos.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres.■ Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.